Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 07/11/2022 with respect to claims 1-9 and 11, and 14-22, and 24  have been considered but are not persuasive.  Applicant argues that Mckimmey (see below) does not disclose “wherein the electrical panel assembly includes a top including a plurality of openings configured to receive wires from the plurality of electrical wire harnesses” is not persuasive. Applicant argues that the openings are on the bottom of the electrical panel assembly, however the matter of orientation of the electrical panel assembly depends on the user’s perspective. The examiner is interpreting the bottom surface of the electrical panel assembly as the top surface of the electrical panel assembly. Therefore the previous grounds or rejection is maintained.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim (s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKimmey (US 2022/0037861 A1; see attached provisional application No.29/727329 filed on March 10th 2020).
Regarding claim 1, Mckimmey discloses a prefabricated load center assembly (Fig.1) comprising: a frame (100) including a first side and a second side (see left and right beams 102), the first side and the second side are substantially parallel and connected by a plurality of cross members (see 104); an electrical panel assembly (120) connected to the first side and the second side, the electrical panel assembly including a plurality of breakers (circuit breakers 125 ); and a plurality of electrical wire harnesses (115 and 170) connected to the frame, each of the plurality of electrical wire harnesses including a plurality of wires (see 115 and 170), a first end of each wire of the plurality of wires is routed into the electrical panel assembly and is terminated in a corresponding breaker of the plurality of breakers (see ends of 170 routed through 129 and connected to 125); wherein the load center assembly is configured to be disposed in a wall frame (200 is configured to be placed between wall panels) wherein the electrical panel assembly includes a top (129;Fig.1) including a plurality of openings (see holes in bottom surface of 129) configured to receive wires from the plurality of electrical wire harnesses (wires of 170 go into 120 through the holes in 129).
  
Regarding claim 4, Mckimmey discloses wherein the plurality of electrical wire harnesses is secured to the first side and the second side (115 and 170 are secured to the side walls of the frame 100 by 104).  
Regarding claim 5, Mckimmey discloses wherein the plurality of electrical wire harnesses is secured to at least one of the pluralities of cross members (115 and 170 are secured to the side walls of the frame 100 by 104).     
Regarding claim 6, Mckimmey discloses wherein the plurality of electrical wire harnesses is secured to the frame via cable ties (see cable ties that secure 115 and 170 to 104 in Fig.1).  
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey as applied to claim 1 above, and further in view of Levy (US 3460281).
Regarding claim 2, Mckimmey fails to specifically disclose a circuit guide configured to label the plurality of breakers.  
Levy discloses a circuit guide configured to label the plurality of breakers (see stickers s applied to circuit breaker in the abstract; col.1: line 10-21).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Levy to modify the circuit breakers of Mckimmey in order to visually assist the user to determine the use of each circuit breaker.
Regarding claim 3, Mckimmey fails to specifically discloses wherein the circuit guide is reusable.  
Levy discloses wherein the circuit guide is reusable (stickers are applied according to user preference and interchangeable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Levy to modify the circuit breakers of Mckimmey in order to visually assist the user to determine the use of each circuit breaker.

Claim (s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey as applied to claim 1 above, and further in view of Harrison (US 9627863 B1).

Regarding claim 7, Mckimmey fails to specifically discloses wherein the frame is cold formed steel.  
In the field of endeavor of support structures for electrical panels, Harrison discloses a frame (102;Fig.1)formed from steel (col.5:line 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material as shown by Harrison to modify the frame of Mckimmey in order to provide a strong and durable structure that can withstand heavy weights.

Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey as applied to claim 1 above, and further in view of Kumar et al. (US 2016/0217957 A1 hereinafter Kumar).
Regarding claim 8, Mckimmey fails to specifically discloses a pigtail wire attached to a breaker of the plurality of breakers and terminated in a neutral bar.  
Kumar discloses a pigtail wire (26 ) attached to a breaker (26 is attached to circuit breaker 12 through mounting rail 22) of the plurality of breakers and terminated in a neutral bar (24;Fig.1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the pigtail wire and neutral bar of Kumar to modify the circuit breaker panel of Mckimmey in order to perform circuit operations.
Claim (s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey as applied to claim 1 above, and further in view of Fiegel (US 9007745 B1).
Regarding claim 9, Mckimmey fails to specifically a copper ground wire terminated in a ground bar.  
Fiegel discloses a ground wire (86; Fig.2) terminated in a ground bar (76;Fig.2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the ground wire and ground bar of Fiegel to modify the circuit breaker panel of Mckimmey in order to perform circuit operations.
A modified Mckimmey fails to specifically disclose that the ground wire is made of copper. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use copper to form the ground wire of the modified electrical panel of Mckimmey since copper is well known to one of ordinary skill in the art as a material to form electrical conductors because it provides superior electrical conductivity and low electrical resistance.
Claim (s) 11, 16-18   is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey in view of Gintz (US 2019/0006827 A1).
Regarding claim 11, Mckimmey discloses a load center assembly (Fig.1) comprising: a frame (100) including a first side and a second side (see left and right beams 102), the first side and the second side are substantially parallel and connected by a plurality of cross members (see 104); an electrical panel assembly (120) connected to the first side and the second side, the electrical panel assembly including a plurality of breakers (circuit breakers 125 ); and a plurality of electrical wire harnesses (115 and 170) connected to the frame, each of the plurality of electrical wire harnesses including a plurality of wires (see 115 and 170), a first end of each wire of the plurality of wires is routed into the electrical panel assembly and is terminated in a corresponding breaker of the plurality of breakers (see ends of 170 routed through 129 and connected to 125) wherein the electrical panel assembly includes a top (129;Fig.1) including a plurality of openings (see holes in bottom surface of 129) configured to receive wires from the plurality of electrical wire harnesses (wires of 170 go into 120 through the holes in 129).
Mickimmey fails to specifically disclose a wall frame including a top plate, a bottom plate, a first stud and a second stud and wherein the first side of the frame of the load center assembly is connected to the first stud and the second side of the frame of the load center assembly is connected to the second side.
Gintz discloses a wall frame, in Fig.1, including a top plate (top plate that is connected to studs 502 and 506), a bottom plate (bottom plate that is connected to 502 and 506), a first stud (502) and a second stud (506) and wherein the first side of the frame of the load center assembly (520) is connected to the first stud (502) and the second side of the frame of the electrical assembly (520) is connected to the second side (506).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the configuration of Gintz to modify the electrical panel of McKimmey in order to allow the studs to provide structural support to the panel box to prevent unnecessary left and right movement.
Regarding claim 16, Mckimmey discloses wherein the plurality of electrical wire harnesses is secured to the first side and the second side (115 and 170 are secured to the side walls of the frame 100 by 104).  
Regarding claim 17, Mckimmey discloses wherein the plurality of electrical wire harnesses is secured to at least one of the pluralities of cross members (115 and 170 are secured to the side walls of the frame 100 by 104).     
Regarding claim 18, Mckimmey discloses wherein the plurality of electrical wire harnesses is secured to the frame via cable ties (see cable ties that secure 115 and 170 to 104 in Fig.1).  
 

 Claim (s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey in view of Gintz , as applied to claim 11 above, and further in view of Levy (US 3460281).
Regarding claim 14, Mckimmey fails to specifically disclose a circuit guide configured to label the plurality of breakers.  
Levy discloses a circuit guide configured to label the plurality of breakers (see stickers s applied to circuit breaker in the abstract ; col.1: line 10-21).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Levy to modify the circuit breakers of Mckimmey in order to visually assist the user to determine the use of each circuit breaker.
Regarding claim 15, Mckimmey fails to specifically discloses wherein the circuit guide is reusable.  

Levy discloses wherein the circuit guide is reusable (stickers are applied according to user preference and interchangeable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Levy to modify the circuit breakers of Mckimmey in order to visually assist the user to determine the use of each circuit breaker.
 Claim (s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey in view of Gintz,   as applied to claim 11 above, and further in view of Harrison (US 9627863 B1).

Regarding claim 19  , Mckimmey fails to specifically discloses wherein the frame is cold formed steel.  
In the field of endeavor of support structures for electrical panels, Harrison discloses a frame (102;Fig.1)formed from steel (col.5:line 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material as shown by Harrison to modify the frame of Mckimmey in order to provide a strong and durable structure that can withstand heavy weights.

 Regarding claim 20  ,  a modified Mckimmey fails to specifically discloses wherein the wall frame is cold formed steel.  
In the field of endeavor of support structures for electrical panels, Harrison discloses a frame (102;Fig.1)formed from steel (col.5:line 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material as shown by Harrison to modify the frame of Mckimmey in order to provide a strong and durable structure that can withstand heavy weights.

 Claim (s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey in view of Gintz as applied to claim 11 above, and further in view of Kumar et al. (US 2016/0217957 A1 hereinafter Kumar).
Regarding claim 21, Mckimmey fails to specifically discloses a pigtail wire attached to a breaker of the plurality of breakers and terminated in a neutral bar.  
Kumar discloses a pigtail wire (26 ) attached to a breaker (26 is attached to circuit breaker 12 through mounting rail 22) of the plurality of breakers and terminated in a neutral bar (24;Fig.1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the pigtail wire and neutral bar of Kumar to modify the circuit breaker panel of Mckimmey in order to perform circuit operations.
Claim (s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey in view of Gintz  as applied to claim 11 above, and further in view of Fiegel (US 9007745 B1).
Regarding claim 22, Mckimmey fails to specifically a copper ground wire terminated in a ground bar.  
Fiegel discloses a ground wire (86; Fig.2) terminated in a ground bar (76;Fig.2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the ground wire and ground bar of Fiegel to modify the circuit breaker panel of Mckimmey in order to perform circuit operations.
A modified Mckimmey fails to specifically disclose that the ground wire is made of copper. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use copper to form the ground wire of the modified electrical panel of Mckimmey since copper is well known to one of ordinary skill in the art as a material to form electrical conductors because it provides superior electrical conductivity and low electrical resistance.
 	 
Claim (s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKimmey in view of Tremaine et al. (US 2016/0241002 A1).
	Regarding claim 24, Mckimmey fails to specifically disclose tabs coupled to the electrical panel assembly, wherein the tabs are adapted to control insertion and alignment of the electrical panel assembly into the frame.
	Tremaine discloses tabs (1085;Fig.61) coupled to the electrical panel assembly (1060 and 1095), wherein the tabs are adapted to control insertion and alignment of the electrical panel assembly into the frame (1025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the tabs as shown by Tremaine to modify the electrical panel assembly of Mckimmey in order to provide mechanical support for the electrical assembly to the frame and prevent shock and vibration which could damage components within an electrical assembly.
Allowable Subject Matter
	 Claim 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-30 are allowed.

The following is an examiner's statement of reasons for allowance:
Regarding claim 12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the top plate of the wall frame includes at least one opening configured to receive a second end of each wire of the plurality of wires.   " in combination with the remaining limitations of the claim 11. 
Regarding claim 13, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the frame of the load center assembly includes a bottom, the bottom is secured to the bottom plate " in combination with the remaining limitations of the claim 11. 
 

	 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848